COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In re ExxonMobil Oil Corporation
Appellate case number:       01-22-00088-CV
Trial court case number:     2021-83044
Trial court:                 113th District Court of Harris County
       On February 8, 2022, relator, ExxonMobil Oil Corporation, filed a petition for a
writ of mandamus. In its mandamus petition, relator argues that the trial court abused its
discretion by failing to enter a temporary restraining order to preserve the status quo
pending a hearing on its request for a temporary injunction.
        In connection with its mandamus petition, relator also filed a “Verified Motion for
Emergency Relief,” seeking “temporary relief in the form of a stay order.” Relator’s
motion sought a stay of the closing of a transaction for the purchase of several properties
between real parties in interest Landmark Industries, Landmark Industries Energy,
Landmark Petroleum, and Landmark Industries Holdings (collectively, “Landmark”), on
the one hand, and Shell Retail and Convenience Operations on the other. In their motion,
relator argued that the stay was necessary to preserve the status quo “long enough for a
temporary injunction hearing to take place,” because, relator contended, it holds a right of
first refusal to sixty-four tracts of land which are purportedly included in the transaction
between Landmark and Shell.
       On February 9, 2022, the Court granted relator’s emergency motion, staying the
closing of the transaction between Landmark and Shell. Neither Landmark nor Shell filed
a response to relator’s emergency motion to stay prior to the issuance of our February 9,
2022 order.
       On February 17, 2022, Landmark and Shell jointly filed an “Emergency Verified
Motion of Real Parties in Interest to Dissolve the February 9, 2022 Stay Order or, in the
Alternative, Require Relator to Post Bond.” In their motion, real parties in interest (referred
to as “real parties”) requested that this Court’s “stay be dissolved, or alternatively, that
[relator] be required to post bond, no later than 5:00 p.m., February 18, 2022.” 1 On
February 18, 2022, the Court requested relator respond to the motion to dissolve no later
than 9:00 a.m. on February 22, 2022. Relator filed a response to the motion to dissolve on
February 22, 2022.
     Real parties’ motion to dissolve the Court’s February 9, 2022 stay order is denied.
The Court’s February 9, 2022 order staying the closing of the transaction between
Landmark and Shell remains in effect until the disposition of relator’s petition for writ of
mandamus or further order of this Court.
       It is so ORDERED.

Judge’s signature:    /s/ Sherry Radack
                     Acting for the Court

Panel consists of: Chief Justice Radack and Justices Countiss and Farris.

Date: February 24, 2022




1
       We note that real parties’ in interest motion does not state why its requested relief was
       needed “no later than 5:00 p.m., February 18, 2022.”